Judgment, Supreme Court, New York County (Walter Schackman, J.), entered October 25,1995, which denied petitioner’s application brought pursuant to CPLR article 78 to annul the denial of petitioner’s petitions for administrative review and to direct respondent Division of Housing and Community Renewal (DHCR) to issue certificates of eviction for the subject apartments, unanimously affirmed, without costs.
The denial of petitioner’s applications for certificates of eviction was amply supported by the record and a rational application of the prerequisite regulatory requirement, since petitioner failed to demonstrate that it required the premises for its immediate use in connection with its charitable or educational purposes (New York City Rent and Eviction Regulations [9 NYCRR] § 2204.9 [a] [3]). Neither DHCR nor the court imposed an "immediate need” requirement. Thus, based on the record, DHCR and the court properly upheld the finding of the Rent Administrator that petitioner had not shown it required the premises for use in its educational purposes within a reasonable time, as former apartments converted into offices in the same building were vacant or underutilized, there were no specific plans as to when or how the subject apartments would be used, vacant offices also existed in other buildings owned by petitioner, and petitioner was even unaware of the number of vacant offices it held. Petitioner thus "failed to demonstrate that the commissioner’s determination was without rational basis or warrant in the record or that it was arbitrary or capricious.” (Matter of Plaza Mgt. Co. v City Rent Agency, 48 AD2d 129, 131, affd 37 NY2d 837.) Concur—Murphy, P. J., Milonas, Nardelli and Andrias, JJ.